Nesmith, J.
The case shows that one Harrison Haley, as assignee of Ebenezer L. Chapman, claimed to hold a promissory note signed by said French, deceased, secured by mortgage, which note was not indorsed, upon which there was found due, by the commissioner upon the estate of said French, and was allowed by him, the sum of $1854.18. The said Chapman appears here as the claimant, and as the assignee of a judgment against said deceased, recovered in his life-time, upon which there was allowed by said commissioner the sum of $751.75. From the allowance of the aforesaid claim of Harrison Haley, the said Chapman, as a creditor of the said estate, claimed his appeal. Therefore due notice of such appeal, by order of the court of probate, issued to said Harrison Haley, and he filed his declaration, in the name of the said Chapman, against the said Samuel A. Haley, administrator of the estate of said French. Subsequently said Chapman, in the name of the administrator, filed his two pleas: namely, 1. The general issue. 2. That the cause of action in the said plaintiff’s declaration mentioned, did not accrue within six years next before the decease of said Charles B. French. The said Harrison Haley appeared as the plaintiff' in interest, and said Chapman as the defendant in interest.
Under the power and authority of the 4th section of chapter 172 of the Compiled Statutes, “If any heir or creditor to any estate is dissatisfied with the allowance of any claim, he may appeal therefrom in the same manner the administrator is now authorized to appeal, first filing in the probate office a bond to the satisfaction of the judge, conditioned to indemnify the estate from any cost or damage that may accrue in the prosecution of said appeal.” And, by the 9th section of the same act, “Any creditor may be admitted to defend such action, with or without the administrator, giving such security for costs as the court may order.” The 6th section of the same chapter provides, “ That such pleadings may be made, issues joined and proceedings had, as the court may direct and allow.” It can not be doubted, that, under the powers so plainly conferred by statute, the court has the power to direct such issues, and sustain such pleadings, as may tend in the most appropriate *305manner to obtain and determine the facts of tbe case; and the well established practice of the courts in this State seems to be in conformity with the letter and spirit of the statute law on this subject. Our statute, in allowing one creditor to interfere against the allowance of another creditor’s claim, evidently contemplates a course of actiou, that shall not be limited or curtailed by the administrator. The appealing creditor gives his indemnifying bond for the security of the estate, and under the discretion and supervision of the court, the issues are framed, and the subsequent proceedings go on. For the time being, they are not presumed to be under the direct control of the administrator. He is not strictly the party most in interest. There may exist cases where the private interests of the administrator may be in conflict with his public trust. The law wisely protects an interested creditor from any unjust interference or improper influence, on the part of the public officer. And where there is misfeasance, or nonfeasance in such office, the creditor can come into court, file his bond of indemnity, and claim the protection of the official authority of the administrator, and prosecute his claim to final judgment. And so long as the creditors of the estate are permitted to contend in court, we see no reason why the administrator should not furnish to either or both the parties litigant all the evidence which his position or connection with the estate enables him to command. It becomes the manifest duty of the administrator, whenever it is made to appear that any claim against the estate is unjust, to resist it according to his ability, and he is authorized to command the means of the estate to help him so to do. If, therefore, Chapman can now show the claim of Harrison Haley to be too large, or in any way unjust, the administrator is not to be permitted to interpose his power against the reasonable efforts of Chapman, to show the facts, and the whole truth. It is possible Chapman may have evidence in his possession unknown to the administrator’, and it would behoove the administrator to allow him to place his case before the court before he moves to dismiss his plea. And if, upon the full presentation of the objections against the plaintiff’s claim, they shall be adjudged insufficient by the court, it will be then soon enough for the court to dismiss not only the plea, but, if necessary, the appeal from the docket. Such are some of thp reasons why the motion of the plaintiff seems to us to be now premature.
Beside, under the power expressly granted by the statute before referred to, in our practice, any party who can satisfy the court that he has any right involved in the trial of a case, may be permitted to prosecute and defend an action. Carleton v. Patterson, 29 N. H. 586. An assignee has a right to sue in the name of an executor, or administrator of the assignor. Baker v. Davis, 22 N. H. 35; Grover v. Grover, 24 Pick. 261.
We do not consider it important, at this stage of the proceedings in this case, to examine the question, how far an administrator of an insolvent estate may render himself liable by a promise to pay a debt barred by the statute of limitations, or by a forbearance to set up said statute, when it may be successfully interposed, as neither *306of these questions has yet arisen in this case. Nor is it now necessary to consider another important question that may arise here, whether Chapman, as assignor of the plaintiff’s claim, having received a consideration for the mortgage debt, can now be permitted to turn round and prevent the recovery from this estate of the money which he (Chapman) may have received from Haley, the plaintiff. Upon this point, it may be considered a clear elementary principle, often confirmed by decisions of courts, that after an assignment be executed, the assignor will not be allowed to defeat the rights of his assignee, whether the assignment be good at law, or only in equity. Thompson v. Emery, 27 N. H. 272; McCollum v. Coxe, 1 Dallas 139; Eaton v. Mellus, 7 Gray 573; Blenn v. Pierce, 20 Vt. 25; Compeltz v. Bartlett, 24 E. L. & E. 156.
The motion to dismiss the plea is denied by the court.